Citation Nr: 1633708	
Decision Date: 08/25/16    Archive Date: 08/31/16

DOCKET NO.  10-36 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Evaluation of depression, rated as 50 percent disabling prior to January 3, 2013.

2.  Evaluation of compression fracture of T-12 and L-1, currently rated as 20 percent disabling.

3.  Entitlement to service connection for neuropathy of the lower extremities, including as secondary to service-connected compression fracture of T-12 and L-1.

4.  Entitlement to a total rating for compensation on the basis of individual unemployability (TDIU) for the rating period prior to January 3, 2013.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Appellant and his spouse


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from August 1996 to April 1997.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which granted entitlement to service connection for depression, and assigned a 30 percent disability rating, effective April 16, 2009.  The rating decision also continued a 20 percent disability rating for compression fracture of T-12 and L-1 and denied entitlement to service connection for neuropathy of the lower extremities, as secondary to the service-connected compression fracture of T-12 and L-1.

In a May 2013 Supplemental Statement of the Case, the RO granted an increased, 70 percent disability rating for depression, effective January 3, 2013.  A contemporaneous rating decision also granted the Veteran's claim for TDIU effective January 3, 2013.  

The Veteran testified before a Veterans Law Judge in a hearing via videoconference in February 2015.  A transcript of the hearing has been associated with the record.  However, the VLJ who conducted the hearing is not available to participate in a decision in this appeal.  The Veteran was informed of his right to a new hearing with a VLJ in a February 2016 letter.  The Veteran did not respond.  As such, the Board will consider his claims based on the evidence of record.

This case was previously before the Board in April 2015.  At that time, the Board assigned a 50 percent rating for the service-connected depression for the initial rating period, from April 16, 2009 through January 3, 2013; this rating was effectuated in an October 2015 rating decision.  The claims for an increased disability rating for compression fracture of T-12 and L-1, service connection of neuropathy, and entitlement to TDIU for the rating period prior to January 3, 2013 were remanded for additional development.

The Veteran appealed the April 2015 Board decision as to the issue of entitlement to an increased, initial disability rating for depression for the rating period prior to January 3, 2013 to the United States Court of Appeals for Veterans Claims (Court).  In January 2016, pursuant to a Joint Motion for Remand dated that same month, the Court vacated the Board's decision and remanded the Veteran's claim for an increased initial disability rating for depression for the rating period prior to January 3, 2013.  

However, as explained in the Joint Motion, because the Veteran had not appealed the portion of the decision pertaining to the 70 percent disability rating assigned for his depression for the rating period beginning January 3, 2013, the decision would not be disturbed as to that matter.  As such, this issue is not before the Board for the purpose of further review.

The issues of entitlement to a disability rating in excess of 20 percent for compression fracture of T-12 and L-1, entitlement to service connection for neuropathy of the lower extremities as secondary to the service-connected compression fracture of T-12 and L-1, and entitlement to TDIU prior to January 3, 2013 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

The Veteran's depression most closely approximates occupational and social impairment with difficulties in most areas, such as work, family relations, and mood, due to symptoms such as disturbance of mood and motivation, irritability, anxiety, sleep impairment, and near-continuous depression; total occupational and social impairment is not shown.


CONCLUSIONS OF LAW

1.  Prior to January 3, 2013, the criteria for a disability rating of 70 percent, but no higher, for depression are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.126, 4.130, Diagnostic Code 9434 (2015).

2.  The criteria for a disability rating in excess of 70 percent for depression for the rating period prior to January 3, 2013 are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.126, 4.130, Diagnostic Code 9434 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In this case, the agency of original jurisdiction (AOJ) issued April 2009, June 2009, and May 2011 notice letters to the Veteran.  These letters explained the evidence necessary to substantiate the Veteran's initial claim for service connection and the downstream claim for an increased disability rating, as well as the legal criteria for entitlement to such benefits.  The letters also informed him of his and VA's respective duties for obtaining evidence.  The AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The claims file contains the Veteran's available service treatment records, reports of post-service treatment, and the Veteran's own statements in support of his claim.  The Veteran was afforded VA examinations responsive to the claim for an increased rating.  The examination report contains all the findings needed to rate the Veteran's service-connected disability on appeal, including history and clinical evaluation.  See 38 C.F.R. § 3.327(a) (2015); Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007).

The Board also observes that the VLJ who conducted the Veteran's February 2015 hearing explained the concept of an increased disability rating, as well as explained the evaluation process.  Potential evidentiary defects were identified and the file was left open to provide an opportunity to submit additional evidence.  The actions of the Judge supplement VCAA and comply with 38 C.F.R. § 3.103. 

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.

Disability Evaluation

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

Separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged.  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the service-connected depression has not materially changed and a uniform evaluation is warranted.  

The Veteran's depression is currently evaluated as 50 percent disabling for the rating period prior to January 3, 2013 pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9434.  

A 50 percent disability rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  See 38 C.F.R. § 4.130, Diagnostic Code 9434.

For the next higher 70 percent evaluation to be warranted, there must be occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood due to symptoms such as:  suicidal ideation; obsessive rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.  Id.

A 100 percent rating is provided for total occupational and social impairment, due to such symptoms as: Gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. §§ 4.125-4.130.

When determining the appropriate disability evaluation under the general rating formula, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact the veteran's occupational and social impairment.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed.Cir.2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list.  Nevertheless, as all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability rating under the general rating formula by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 117-18.

The GAF is a scale reflecting the "'psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.'"  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quoting the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, 4th Edition (1994) (DSM-IV)).  See also 38 C.F.R. § 4.130.  

The Veteran was provided with a VA examination in November 2009.  At that time, he reported insomnia, nightmares, panic and depression.  He indicated that he had insomnia three nights per week and that it was helped by medication.  Panic attacks reportedly occurred twice weekly and were rated as a "10" on a scale or "0-10."  His nightmares concerned the Veteran or a family member being in danger. The examiner noted that the Veteran claimed to have paranoid thoughts about people flying by in a helicopter.  He reported that such thoughts occur three to four times per week.  Several times, the Veteran asked whether his experience was "normal." He stated that he managed these thoughts with an ability to "redirect" himself. 
The examiner noted that these experiences, along with his treatment, raised a question of psychosis.  The examiner found a clinical picture showing a myriad of symptoms from a variety of disorders (dysthymic disorder, major depression, generalized anxiety, obsessive compulsive disorder, mania, paranoid personality, somatic preoccupation and unverified psychotic symptoms) emerged.   The Veteran claimed thoughts regarding alien space travel, visual illusions and other irrational thoughts which were difficult to understand in the context of his history, according to the examiner.  They could be a manifestation of some type hypnogogic experience but the examiner found that, given the history, it would be purely speculative to conclude that these psychotic symptoms are due to anything else thing other than an artifact of the evaluation.  There was evidence of preexisting character vulnerability which has made coping with his depression very difficult.

At the examination, the Veteran was open, talkative, and cooperative with the examiner.  He was alert, oriented and his speech was clear, coherent and relevant.  His thought process had no tangentiality or loose associations; however, the examiner found that his thought content was bizarre, paranoid, obsessive and somatically preoccupied.  He displayed a full range of affect, and no panic symptoms were observed during the session. The Veteran reported significant depressive symptoms three times weekly and that he slept only four to five hours nightly.   The Veteran stated he had experienced auditory and visual abnormalities "quite a bit . . . I have heard noises . . . like doors closing, things breaking. . . I have a fear of space aliens coming in to the house getting my wife and kids and I see them at the foot of my bed sometimes. I can't sleep on my side because I fear that they will try to put things into my head."  However, the examiner noted that there was no evidence of visual or auditory hallucinations during the interview.

The examiner found that his mental status exam suggested symptoms of depression, anxiety, a history of perceptual abnormalities, obsessional thinking and some bizarre ideation. Since his visual illusions occur primarily around somnolence, the VA examiner opined that it is likely that these are hypnogogic phenomena versus actual hallucinations.  The examiner diagnosed depression, NOS, and indicated that the Veteran was given this diagnosis due to the presence of symptoms from a number of syndromes including generalized anxiety, depression, dysthymia, somatic preoccupation, compulsiveness, rumination and mood swings.   The examiner noted that it was difficult to integrate his bizarre ideation diagnostically without additional evaluation.  He was assigned a GAF of 55.

VA medical records reflecting treatment during this period show that in general the Veteran was appropriately dressed, cooperative and polite, with good eye contact, and normal psychomotor activity.  His speech was at a normal rate, appropriate volume, and normal intonation.  He was alert with no deficits noted. His affect was normal and he had no delusions or hallucinations.  He was coherent, logical, and goal directed, with no circumstantiality or tangentiality, flight of ideas, loose associations, or ideas of reference.  His insight and judgement were generally good and sometimes fair.  He was not at risk for suicide or homicide.  At times he was noted to be anxious.

VA medical records show that in April 2009 the Veteran reported that his relationship with his wife was going well and that they were more settled.  He reported no thoughts of suicide or wanting to die, but reported that he had feelings of hopelessness and helplessness.  Medication was helping, and he reported better coping and sleep.  From May 2011 to November 2011, he complained of memory problems, difficulty concentrating, irritability, nightmares, anxiety, and problems with his family relationships.  In February 2012 and May 2012, the Veteran had suicidal and homicidal ideation related to the death of his brother. 

The Veteran was assigned GAF scores of 60 in August 2009 and April 2010, and 64 in May 2010.  During this timeframe, the Veteran reported that his sleep had improved with medication.  He endorsed ongoing depression and irritability, which caused difficulties in his relationships.  

After a review of all the evidence, the Board finds that the Veteran's service-connected depression more nearly approximates the criteria for a 70 percent disability evaluation for the rating period prior to January 3, 2015.  The Board finds that the Veteran's psychiatric symptoms have been relatively consistent, and that the 70 percent evaluation takes into account the Veteran's social and occupational impairment for the entire rating period.  Throughout the rating period on appeal, the Veteran's depression has been characterized by occupational and social impairment with deficiencies in most areas, including work, thinking, and mood due to symptoms such as mild memory loss, decreased concentration, depression, anxiety, and sleep impairment, as demonstrated by the findings at the November 2009 VA examination, as well as the Veteran's VA treatment records.
	
The Veteran complained of sleep impairment, irritability, hypervigilance, anxiety, and depression at his VA examination and in seeking treatment at VA from 2010 through 2013.  He also reported memory loss and difficulty concentrating.  During his hearing before the Board, his wife testified that he would wake up in the middle of the night and struggled to go back to sleep.  She credibly described the Veteran as completely panicked and would repeatedly check the locks on doors.  She further testified that during an argument Appellant "would lash out where he just hit one of our objects closest to it just because out of pure frustration," and will otherwise be
easily provoked to anger.  A 70 percent disability evaluation accounts for the Veteran's social and occupational impairment, as caused by these symptoms.

The evidence does not show that the Veteran experiences total occupational and social impairment due to his symptoms.  He does not have manifestations such as grossly impaired thought processes, persistent delusions and hallucinations, persistent danger of hurting himself or others, or intermittent inability to perform activities of daily living, as contemplated by a 100 percent disability rating under Diagnostic Code 9434.  As previously discussed, the Board acknowledges that the Veteran's depression symptoms are suggestive of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood due to symptoms such as depression, irritability, decreased concentration, and disturbances of mood and motivation.  While the Veteran displayed paranoid thoughts during the appeal period, as noted in the VA examination report and the Veteran's VA treatment records, the Veteran's functional impairments are not so severe as to impair his thought processes.  Although the Veteran reported experiencing visual illusions at the November 2009 VA examination, these were associated with somnolence and psychiatric testing did not objective demonstrate symptoms of delusions or hallucinations; additionally, VA treatment records did not show symptoms of delusions or hallucinations.  Thus, while the Veteran may experience delusions or hallucinations on occasion, the lack of notation of such in the treatment records suggests that these symptoms are not persistent as contemplated by a higher evaluation.  Moreover, the record does not show that these symptoms along with other symptoms of his acquired psychiatric disorder result in total occational and social impairment.  While his wife testified that the Veteran had impaired impulse control, the 2009 VA examination report noted that his impulse control, insight, and judgment are intact.  Further, the VA examination report and treatment records indicate that the Veteran is able to communicate effectively and that he is alert and oriented, with appropriate speech and normal thought processes.  

Although fluctuations in symptomatology, GAF scores, and overall impairment are inevitable during the course of such a lengthy appeal period, the Board reiterates that the Veteran's symptoms are nearly the same as those listed in the criteria for a 70 percent rating and the examiner's characterization of these symptoms were indicative of at most moderately severe impairment caused by the disorder.  Moreover, there was no specific indication to the contrary in the Veteran's statements.  The Board also recognizes the Veteran's occupational and social impairment.  However, the Veteran does not lack social relationships; he is married and has children; thus, he does not have total social impairment.  In addition, the Veteran reported to the VA examiner that he is unemployed as a result of physical limitations.  Together his symptoms do not demonstrate total occupational and social impairment.   

For these reasons, the Board finds that a preponderance of the evidence is against a disability evaluation in excess of 70 percent for depression for the rating period prior to January 3, 2013.  38 C.F.R. §§ 4.3, 4.7. 

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptoms of the Veteran's depression are fully contemplated by the applicable rating criteria.  As shown above, the criteria include symptoms, each of which were addressed in the VA examination report and the VA treatment records, which provided the basis for the disability rating that was assigned.  The Veteran primarily complained of depression, irritability, anxiety and sleep impairment, which were clearly contemplated in the currently assigned disability evaluation.  In any event, the evidence does not reflect that there has been frequent hospitalization or that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards.  Therefore, referral for consideration of an extraschedular rating for the Veteran's depression is not warranted.  38 C.F.R. § 3.321(b)(1).

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.   However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

In the absence of exceptional factors associated with depression, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1)  are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227   (1995). 



ORDER

Entitlement to a 70 percent disability evaluation for depression is granted for the rating period prior to January 3, 2013, subject to the controlling regulations applicable to the payment of monetary benefits.


REMAND

As discussed earlier, the Board remanded the Veteran's claims for an increased disability rating for a compression fracture of T-12 and L-1, service connection of neuropathy of the lower extremities, and TDIU in April 2015.  

In April 2015, the Board found that the VA examinations of record were inadequate to adjudicate the Veteran's claim for service connection of neuropathy of the lower extremities as secondary to the Veteran's service-connected compression fracture of T-12 and L-1.  The Board requested a new VA examination and medical opinion, in order to address the deficiencies in the prior examination reports and contemporaneous medical opinions.  In December 2015, the Veteran was afforded a VA spine examination, which provided an evaluation of the current nature and severity of his service-connected compression fracture of T-12 and L-1.  However, the December 2015 VA examination report is inadequate, as the VA examiner failed to provide a medical opinion as to whether the Veteran's service-connected compression fracture of T-12 and L-1 caused or aggravated the Veteran's neuropathy of the lower extremities.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

Moreover, the Board requested that the RO obtain the Veteran's VA treatment records related to his service-connected compression fracture of T-12 and L-1.  These records have not been associated with his electronic claims file and there is nothing in the file to indicate that the RO made an effort to obtain these records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).   

Additionally, the RO was requested to readjudicate the Veteran's claim for TDIU for the rating period prior to January 3, 2013 in light of the readjudication of the Veteran's claims for an increased disability evaluation for compression fracture of T-12 and L-1 and service connection for neuropathy of the lower extremities.  No such readjudication of the Veteran's claim for TDIU for the rating period prior to January 3, 2013 was undertaken.  

As such, the Veteran's claims must be remanded again for additional development and due process considerations.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Board confers on a veteran, as a matter of law, the right to compliance with the remand orders).  

Accordingly, the case is REMANDED for the following action:

1. Obtain all records of treatment from the VA since May 2013 and associate these treatment records with the electronic claims file.

2. The Veteran should be afforded a VA neurological examination to determine the nature and etiology of his neuropathy of the lower extremities.  

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including a copy of this remand; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should determine whether it is at least as likely as not (50 percent probability or more) that the Veteran's current neurological abnormalities in his lower extremities have been caused (in whole or in part) or aggravated (have undergone a permanent, measurable increase in its severity as shown by comparing the current disability to medical evidence created prior to any aggravation) by his service-connected spine disability.

If the Veteran's current neurological abnormalities in his lower extremities have been aggravated by his service-connected spine disability, the examiner should also indicate the extent of such aggravation by identifying the baseline level of disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

The provider is advised that the Veteran is competent to report symptoms, treatment, and diagnoses and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinions.  

If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

A complete rationale should accompany each opinion provided.

3.  After completing all indicated development, the RO should readjudicate the claim of entitlement to an increased disability rating for compression fracture of T-12 and L-1 and service connection for neuropathy of the lower extremities as secondary to service-connected compression fracture of T-12 and L-1.  

Following such readjudication of those claims, the claim for TDIU for the rating period prior to January 3, 2013 should be readjudicated.  

5.  If any of the benefits sought remain denied, the Veteran should be furnished with a supplemental statement of the case and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


